Citation Nr: 0731570	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
depression.  


REPRESENTATION

Appellant represented by:	New Jersey Dept. of Military 
and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty over 20 years and retired 
in June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  At that time, service connection 
was granted for depression, and a 30 percent rating was 
assigned, effective from March 25, 2004.  The veteran 
submitted a timely notice of disagreement with that 
determination, and this appeal ensued.  The 30 percent rating 
was recently increased to 50 percent, also effective from 
March 25, 2004.  The appeal continues.  It is also noted that 
numerous other issues were addressed at the time of the 
January 2005 rating decision.  However, no timely notice of 
disagreement was submitted as to any issue other than the one 
addressed in this REMAND.  Thus, the additional claims 
addressed in the RO's January 2005 decision became final.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in August 2007.  A copy of the transcript 
of that hearing is of record.  At the hearing, testimony was 
allowed regarding the issue of whether new and material 
evidence had been received sufficient to reopen a previously 
denied claim for diabetes mellitus secondary to Agent Orange 
exposure.  As this issue has not been properly developed or 
certified for appellate consideration, the matter is referred 
to the RO for such further action as is deemed appropriate.  

Additionally, although it is unclear, statements and 
testimony at the hearing indicate that there may be 
additional claims that the veteran wishes to file, to include 
the reopening of other claims that were denied in the January 
2005 rating decision and entitlement to an increased rating 
for a service-connected fractured nose.  Currently, the only 
claim under the jurisdiction of the Board is the issue of a 
rating increase for service-connected depression, and it is 
the only issue addressed therein.  Clarification as whether 
the veteran wishes to raise any issues in addition to the 
claim to reopen the previous denial of diabetes mellitus 
should be attempted.  This matter is also referred to the RO 
for such further action as is deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the claims file reveals that this 
case must be remanded to the RO for further development 
before the Board may proceed in evaluating the merits of the 
veteran's claim.  

The record includes VA psychiatric examination reports dated 
in September 2004 and May 2006.  Major depressive disorder 
was diagnosed on both occasions.  In 2006, his condition was 
described as severe, and it was noted that in recent months, 
there had been increased anxiety and sadness.  

Private and VA records reflect that the veteran has various 
physical and mental ailments, to include vascular dementia 
from cerebral vascular accidents (CVAs), cardiovascular 
disease, and Alzheimer's disease.  Also, the veteran's wife 
testified as to the severity of his condition, noting that he 
was unable to converse.  He was unable to go out to 
restaurants and was only close to his family members.  He did 
not get along with others.  His wife stated that on most 
days, he spent his days writing down the license plates of 
neighbors with the hope of calling the police on them.  She 
said that his condition had worsened since the last 
examination.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

The Board finds that a current examination is in order to 
ascertain the current extent of the service- connected 
depression.  The Court has held that when a veteran alleges 
that his service-connected disability has worsened since he 
was previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  

Also, the Board is unclear as to whether all current 
psychiatric manifestations are part and parcel of the 
disability at issue, or whether some symptoms may be 
dissociated from his service-connected depression.  Symptoms 
related to nonservice-connected disorders generally cannot be 
used as grounds for increasing the rating for his depression.  
The Board cannot render an informed decision concerning the 
level of disability caused by depression in the absence of 
specific medical information regarding these coexisting 
conditions.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007), and any other applicable legal 
precedent.  Such notice should 
specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  The VBA 
AMC should also specifically request 
that he provide any evidence in his 
possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002 & Supp. 2007); 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should also 
ensure that any supplemental VCAA 
notice is in compliance with the 
guidance set forth in Dingess/Hartman 
19 Vet. App. 473 (2006).  A record of 
this notification must be incorporated 
into the claims file.  

2.  The veteran should be scheduled to 
undergo a psychiatric examination by an 
examiner with appropriate expertise to 
review the veteran's VA claims folder 
and determine the current nature and 
severity of the veteran's service-
connected major depressive disorder.  
The examiner should attempt, to the 
extent practicable, to identify and 
differentiate between the 
symptomatology associated with the 
veteran's major depressive disorder and 
that which is attributable to any other 
condition.  If the symptomatology 
cannot be differentiated, the examiner 
should so state.  

The examiner is also requested to 
comment on the extent to which 
manifestations of the veteran's 
service-connected major depressive 
disorder affect his occupational 
functioning, to include an opinion as 
to whether or not the veteran is able 
to obtain and maintain substantially 
gainful employment solely as a result 
of symptoms of his depressive neurosis.  
The report of examination must include 
a complete rationale for all opinions 
expressed.  The examiner's report 
should be associated with the veteran's 
VA claims folder.

If in the examiner's opinion diagnostic 
testing and/or specialist consultations 
are necessary, such should be 
scheduled.  

The claims file must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
initial rating in excess of 50 percent 
for depression in light of all of the 
evidence of record.  If the benefit 
sought on appeal remain denied, the 
veteran should be provided a 
supplemental statement of the case 
(SSOC) and given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



